Exhibit 10.3
HARVEST NATURAL RESOURCES
2010 LONG TERM INCENTIVE PLAN
Stock Option Award Agreement
     This Stock Option Award Agreement (this “Agreement”) is made at Houston,
Texas, USA, effective as of «Grant_Date» (the “Grant Date”), by and between
HARVEST NATURAL RESOURCES, INC. (the “Company”) and «First_Name» «Last_Name»
(the “Optionee”).
     It is hereby agreed as follows:

1.   Grant of Option; Consideration. The Company has granted, pursuant to
Article V of the Harvest Natural Resources 2010 Long Term Incentive Plan (the
“Plan”), to the Optionee on «Grant_Date», a nonqualified stock option to
purchase up to «Option_Amount» shares of the Company’s Common Stock, par value
$0.01 per share (the “Shares”), at an exercise price of «Option_Price» per share
(the “Option”), subject to the terms of this Agreement and the Plan. The Option
granted hereunder is not intended to constitute an incentive stock option within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended. The
terms of the Option are subject to adjustment in certain circumstances, as
provided in the Plan.       The Optionee shall not be required to pay any
consideration for the grant of the Option, except for his agreement to serve as
a Director, Employee or Consultant of the Company or any Affiliate and other
agreements set forth herein.   2.   Incorporation of Plan by Reference. The
Option has been granted to the Optionee under the Plan, a copy of which has been
previously made available to the Optionee. All of the terms, conditions, and
other provisions of the Plan are hereby incorporated by reference into this
Agreement. Capitalized terms that are not otherwise defined in this Agreement
shall have the meanings given to such terms in the Plan. If there is any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern.   3.   Vesting.

  (a)   Subject to all of the terms and conditions of the Plan and this
Agreement, and except as provided below in this paragraph 3 in the event of a
Change in Control or the Disability or death of the Optionee, the Option shall
vest and otherwise shall be exercisable as provided below and in the Plan:

  (i)   on and after «M_1st_Vesting_Date», the Option may be exercised with
respect to up to «M_1st_Vesting_Shares» of the Shares subject to the Option;    
(ii)   on and after «M_2nd_Vesting_Date», the Option may be exercised with
respect to up to an additional «M_2nd_Vesting_Shares» of the Shares subject to
the Option; and

 



--------------------------------------------------------------------------------



 



  (iii)   on and after «M_3rd_Vesting_Date», the Option may be exercised with
respect to up to an additional «M_3rd_Vesting_Shares» of the Shares subject to
the Option, so that on and after «M_3rd_Vesting_Date» the Option shall be fully
vested and exercisable in full.

  (b)   Notwithstanding any other provision of this Agreement to the contrary,
if, on or before «M_3rd_Vesting_Date», a Change in Control occurs then the
Option shall become fully vested and exercisable upon the occurrence of the
Change in Control provided that the Optionee continues to serve as a Director,
Employee or Consultant of the Company or any Affiliate immediately prior to the
occurrence of such Change in Control. For purposes of this Agreement, a “Change
in Control” means the occurrence of any of the following:

  (i)   the acquisition by any individual, by any corporation, partnership,
association, joint-stock company, limited liability company, trust,
unincorporated organization or other business entity (each, an “Entity”) or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934) (a “Covered Person”) of beneficial ownership (within the
meaning of rule 13d-3 promulgated under the Securities Exchange Act of 1934) of
50 percent or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”); provided, however, that for purposes of
this subsection (i) of this paragraph 3(b) the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Entity controlled by the Company, or (C) any
acquisition by any Entity pursuant to a transaction which complied with clauses
(A), (B) and (C) of subsection (iii) of this paragraph 3(b); or     (ii)  
individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director after the date
of this Agreement whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors; or     (iii)   the consummation of a reorganization,
merger or consolidation or sale of the Company, or a disposition of at least
50 percent of the assets of the Company including goodwill (a “Business
Combination”), provided, however, that for purposes of this subsection (iii), a
Business Combination will not constitute a Change in Control if the following
three requirements are satisfied: following such Business Combination, (A) all
or substantially all of the individuals and entities who were the beneficial

- 2 -



--------------------------------------------------------------------------------



 



    owners, respectively, of the Company’s Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50 percent of the ownership interests of the Entity resulting from such Business
Combination (including, without limitation, an Entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries or other affiliated
entities) in substantially the same proportions as their ownership immediately
prior to such Business Combination, (B) no Covered Person (excluding any
employee benefit plan (or related trust) of the Company or such Entity resulting
from such Business Combination) beneficially owns, directly or indirectly,
50 percent or more of, respectively, the ownership interests in the Entity
resulting from such Business Combination, except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the Entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination. For this purpose any individual who becomes a
director after the date of this Agreement, and whose election or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors.

  (c)   Notwithstanding any other provision of this paragraph 3 to the contrary,
if, on or before «M_3rd_Vesting_Date», the Optionee’s employment or service
relationship with the Company and all of its Subsidiaries is terminated due to
the Disability or death of the Optionee then the Option shall become fully
vested and exercisable on the date of such termination of the Optionee’s
employment or service relationship.     (d)   To the extent not exercised,
installments shall be cumulative and may be exercised in whole or in part until
the Option expires and terminates as provided in paragraph 4 of this Agreement.
    (e)   Notwithstanding any other provision of this Agreement to the contrary,
in no event shall the Option be exercisable on or after the fifth anniversary of
the Grant Date.

4.   Term and Termination of Service. The Option, to the extent it has not been
previously exercised, shall expire at 5:00 p.m. (Central Time) on
«Expiration_Date» or, if earlier, at 5:00 p.m. (Central Time):

  (a)   on the date 3 months after the Optionee ceases to be a Director,
Employee or Consultant of the Company or any Affiliate for any reason other than
a Change in Control, Disability or death;

- 3 -



--------------------------------------------------------------------------------



 



  (b)   on the date 12 months after the Optionee ceases to be a Director,
Employee or Consultant of the Company or any Affiliate by reason of Disability;
    (c)   on the date 12 months after the date of the Optionee’s death while in
the service or employ of the Company or an Affiliate or within 3 months after
the termination of such employment or service; or     (d)   on the date
12 months after the Optionee’s termination of employment or service if such
employment or service is terminated within 730 days after the effective date of
a Change in Control.     The Option shall be exercisable after the date of such
termination of Optionee’s service or employment only to the extent the Option
was exercisable at the date of such termination as provided in paragraph 3.    
Notwithstanding any provisions of this Agreement to the contrary, if the
Optionee’s employment or service relationship with the Company and all
Subsidiaries is terminated for Cause, the Option shall terminate and may no
longer be exercised to any extent from and after the time the Optionee’s
employment or service relationship with the Company and all Subsidiaries is
terminated for Cause. For purposes of this Agreement, the term “Cause” means
(i) the continued failure of the Optionee to perform substantially all of his or
her duties assigned by the Company or an Affiliate (other than physical or
mental incapacity), (ii) the willful engaging by the Optionee in gross
misconduct which is materially and demonstrably injurious to the Company or any
Affiliate or (iii) the conviction of, or plea of guilty or nolo contendere to, a
felony by the Optionee.

5.   Option Exercise. The Option may be exercised in whole or in part (to the
extent then exercisable) by contacting the Company’s designated agent for
processing Option exercises. An Option exercise must be accompanied by payment
in full of the exercise price and all tax withholding amounts described in
paragraph 8 below (i) in cash, (ii) through the withholding of shares of Stock
(which would otherwise be delivered to the Optionee) with an aggregate Fair
Market Value on the exercise date equal to the aggregate exercise price of the
Option, (iii) a combination of a cash payment and such surrender of shares,
(iv) by means of a broker-assisted cashless exercise to the extent then
permitted under rules and regulations adopted by the Committee, or (v) in such
other manner as may then be permitted under rules and regulations adopted by the
Committee. As soon as practicable after the valid exercise of the Option, the
Company shall deliver to the Optionee one or more stock certificates
representing the Shares so purchased, with any requisite legend affixed.   6.  
Non-Transferability. No right or interest of the Optionee in the Option shall be
pledged, encumbered, or hypothecated to or in favor of any third party or shall
be subject to any lien, obligation, or liability of the Optionee to any third
party. The Option shall not be transferable or assignable to any third party by
the Optionee otherwise than (i) by will or the laws of descent and distribution,
(ii) pursuant to a qualified domestic relations order as defined under the
Internal Revenue Code or Title I of the Employee Retirement Income Security Act
of 1974 to an immediate family member, or (iii) to the extent authorized by the
Committee, to an immediate family member of the Optionee who acquires the
options from the Optionee through a gift.

- 4 -



--------------------------------------------------------------------------------



 



7.   Compliance with Laws and Regulations. The obligation of the Company to
deliver Shares upon the exercise of the Option is conditioned upon compliance by
the Optionee and by the Company with all applicable laws and regulations,
including regulations of federal and state agencies. If requested by the
Company, the Optionee shall provide to the Company, as a condition to the valid
exercise of the Option and the delivery of any certificates representing Shares,
appropriate evidence, satisfactory in form and substance to the Company, that he
is acquiring the Shares for investment and not with a view to the distribution
of the Shares or any interest in the Shares, and a representation to the effect
that the Optionee shall make no sale or other disposition of the Shares unless
(a) the Company shall have received an opinion of counsel satisfactory to it in
form and substance that such sale or other disposition may be made without
compliance with registration or other applicable requirements of federal and
state laws and regulations, and (b) all steps required to comply with such laws
and regulations in connection with the sale or other disposition of the Shares
have been taken and all necessary approvals have been received. The certificates
representing the Shares may bear an appropriate legend giving notice of the
foregoing restrictions on transfer of the Shares, and any other restrictive
legend deemed necessary or appropriate by the Committee.

8.   Tax Withholding. To the extent that the receipt, vesting or exercise of the
Option results in income to the Optionee for federal, state or local income,
employment or other tax purposes with respect to which the Company or any
Affiliate has a withholding obligation, the Optionee shall deliver to the
Company at the time of such receipt, vesting or exercise, as the case may be,
such amount of money as the Company or any Affiliate may require to meet its
obligation under applicable tax laws or regulations, and, if the Optionee fails
to do so, the Company is authorized to withhold from the Shares issued under
this Agreement or from any cash or stock remuneration then or thereafter payable
to the Optionee in any capacity any tax required to be withheld by reason of
such resulting income, including (without limitation) the Shares, sufficient to
satisfy the withholding obligation based on the Fair Market Value of the Shares
on the date that the withholding obligation arises. With the consent of the
Committee, the Optionee may elect to have the Company withhold from the Shares
to be delivered upon the exercise of the Option, a sufficient number of such
shares to satisfy the Optionee’s federal, state, and local withholding tax
obligations relating to the Option exercise to the extent then permitted under
rules and regulations adopted by the Committee and in effect at the time of the
exercise of the Option. In such case, the Shares withheld or the shares
surrendered will be valued at the Fair Market Value at the time of the exercise
of the Option. The Company shall have no obligation to issue a stock certificate
or electronic book entry for the Shares to be acquired in connection with the
exercise of the Option until the Company or an Affiliate has received payment
sufficient to cover the withholding tax obligations described in this paragraph
8.

9.   No Rights of a Stockholder. The Optionee shall not have any rights as a
stockholder with respect to any shares covered by the Option until the date of
the issuance of the stock certificate or certificates to the Optionee for such
shares following the Optionee’s exercise of the Option, in whole or in part,
pursuant to its terms and conditions of this Agreement and the Plan and payment
for such shares and all withholding tax obligations with respect thereto. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such certificate or certificates are issued.

- 5 -



--------------------------------------------------------------------------------



 



10.   Limits on Exercisability. The Option shall not be exercisable until
(a) the effective registration under the Securities Act of 1933, as amended (the
“Act”), of the shares to be received pursuant to this Agreement (unless in the
opinion of counsel for the Company such offering is exempt from registration
under the Act); and (b) compliance with all other applicable laws. If the
Optionee is an officer or “affiliate” of the Company (as such term is defined
under the Act), the Optionee consents to the placing on the certificate for any
shares acquired upon exercise of the Option of an appropriate legend restricting
resale or other transfer of such shares, except in accordance with the Act and
all applicable rules thereunder.   11.   Optionee Bound by Plan. In accepting
the award of the Option set forth in this Agreement the Optionee accepts and
agrees to be bound by all the terms and conditions of this Agreement and the
Plan (as presently in effect or hereafter amended), and by all decisions and
determinations of the Committee.   12.   Binding Effect: Integration: No Other
Rights Created. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties. This Agreement and the Plan
constitute the entire agreement between the parties with respect to the Option,
and supersedes any prior agreements or documents with respect to the Option.
Neither this Agreement nor the grant of the Option shall constitute an
employment agreement, nor shall either confer upon the Optionee any right with
respect to his continued status with the Company.

                  HARVEST NATURAL RESOURCES, INC.    
 
           
 
  BY:        
 
   
 
James A. Edmiston    
 
           
 
  TITLE: President and CEO    
 
           
 
  OPTIONEE:      
 
           
 
                          «First_Name» «Last_Name»    
 
           
 
  DATE:         
 
         

- 6 -